DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.    This Office Action is in response to the application filed on 10/13/2022. Claims 1 through 30 are presently pending and are presented for examination.
Examiner’s note
3.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Arguments
4.	Applicant’s arguments with respect to claims 1-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 2019/0068308 A1) in view of Pawar et al. (US 2019/0158331 A1) further in view of Sun et al. (US 2018/0331870 A1).

For claim 1 Shin teaches an apparatus for wireless communication (see Title “method/apparatus”), comprising: 
a memory (see Shin: paragraph 19 and Fig. 6A “each of gNB and UE has a memory and processor-well known”); and 
at least one processor coupled to the memory, wherein the at least one processor (see Shin: paragraph 19 and Fig. 6A “each of gNB and UE has a memory and processor-well known”) is configured to:
transmit, within a symbol, one or more demodulation reference signals (DMRSs) (see paragraph 62 5G “supports downlink/uplink DMRS structure” and paragraph 71 “DMRS occupy one symbol or two symbols based on one symbol/two symbol indicator configuration”); and 
provide an intra-symbol guard interval prior to each of the one or more DMRSs, the intra-symbol guard interval having a duration that is based on a duration of a cyclic prefix (CP) (see paragraph 62 “DMRS structure includes at least one gap or cyclic prefix (CP)”).
Shin does not explicitly teach intra-symbol guard for one or more DMRS.
However, Pawar teaches a DMRS is followed by a guard interval (GI) (see Pawar: paragraphs 4-5, Fig. 1, and Fig. 2). In addition, Pawar teaches cyclic prefix or guard interval size is used for channel estimation (see Pawar: paragraph 46 and Fig. 8B “an exemplary channel estimation performance wherein guard interval is based on cyclic prefix duration”).
Thus, it would have been obvious to a person of ordinary skill in the art before the filing date of claimed invention to use the teachings of Pawar in the DMRS port grouping of Shin in order to insert the DMRS between two guard intervals to avoid intra-symbol interference (see Pawar: paragraphs 4-5, Fig. 1, and Fig. 2-exemplary DMRS and guard interval).
Shin in view of  Pawar does not explicitly teach wherein the intra-symbol guard interval is separate from the duration of the cp.
However, Sun teaches CP 1115 and GI 1110 are separate and is an example of a slot structure design 1100 (see Sun: Fig. 11 and paragraphs 66-67). In addition, Sun teaches a cyclic prefix (step 2120) is inserted before the control  information at 2120 and then append a GI (step 2140) to the DMRS (see Sun: Fig. 21 and at least paragraph 17)
Thus, it would have been obvious to a person of ordinary skill in the art before the filing date of claimed invention to use the teachings of Sun in the combined DMRS port grouping of Pawar and Shin in order to design a slot structure in which CP and GI are separated (see Sun: Fig. 11 and paragraphs 66-67).

           For claim 2 Shin in view of Pawar further in view of Sun teaches the apparatus, wherein the at least one processor is configured to   time division multiplex (TDM) multiple DMRSs of different antenna ports with the intra-symbol guard interval between the multiple DMRSs (see Shin: paragraph 175 “multiplexing DMRS ports by applying CDM, FDM, and TDM”).

           For claim 3 Shin in view of Pawar further in view of Sun teaches the apparatus, wherein the at least one processor is configured to , code division multiplex (CDM) at least two of the multiple DMRSs of the different antenna ports within the symbol (see Shin: paragraphs 175 and 178 “multiplexing DMRS ports by applying CDM, FDM, and TDM”).

           For claim 4 Shin in view of Pawar further in view of Sun teaches the apparatus, wherein the at least one processor is configured to multiplex, the one or more DMRSs with at least one physical downlink shared channel (PDSCH), wherein at least one of: 
the intra-symbol guard interval is positioned between the one or more DMRSs and a first PDSCH of the at least one PDSCH that is prior to the one or more DMRSs (see Shin: paragraphs 87-116 and 242 “at least Fig. 4 provides an exemplary design choice” and Pawar: Fig. 1-7 “and “exemplary design choices”), or 


           For claim 5 Shin in view of Pawar further in view of Sun teaches the apparatus, wherein to multiplex the one or more DMRSs with the at least one physical downlink shared channel (PDSCH), the at least one processor is configured to time division multiplex (TDM) the one or more DMRSs with the second PDSCH and a third PDSCH of the at least one PDSCH that follows the second PDSCH, wherein a third intra-symbol guard interval is positioned between the second PDSCH and the third PDSCH (see Shin: paragraphs 175 and 178 “multiplexing DMRS ports by applying CDM, FDM, and TDM”, paragraphs 87-116 and 242 “at least Fig. 4 provides an exemplary design choice” and Pawar: Fig. 1-7 “and “exemplary design choices”).

           For claim 6 Shin in view of Pawar further in view of Sun teaches the apparatus, wherein the duration of the intra-symbol guard interval for the symbol is equal to or greater than the duration of the CP for the symbol (see Pawar: paragraph 46 “guard interval is referred to as CP duration”).

           For claim 7 Shin in view of Pawar further in view of Sun teaches the apparatus, wherein the duration of each of the one or more DMRSs is based on a corresponding channel condition for a user equipment (UE) (see Shin: paragraph 6 “channel condition and configurable DMRS structure in 5G”).

           For claim 8 Shin in view of Pawar further in view of Sun teaches the apparatus, wherein the at least one processor is configured to: 
transmit a channel state information-reference signal (CSI-RS) to the UE (see Shin: paragraph 54 “CSI-RS”); and 
receive channel estimation information from the UE, wherein the duration of at least one of the one or more DMRSs is based on the channel estimation information from the UE (see Shin: Fig 6A “f34 and f40”).

           For claim 9 Shin in view of Pawar further in view of Sun teaches the apparatus, wherein the at least one processor is configured to transmit a configuration to a user equipment (UE) for at least one of a duration of the one or more DMRSs (see Shin: paragraph 9 “DMRS symbol length information and port number information”),or 

           For claim 10 Shin in view of Pawar further in view of Sun teaches the apparatus, wherein the at least one processor is configured to receive a sounding reference signal (SRS) from the UE, and wherein the configuration for the UE is based on the SRS (see Pawar: paragraph 37 “uplink SRS”).

           For claim 11 Shin in view of Pawar further in view of Sun teaches the apparatus, wherein a first duration of a first DMRS in the symbol is configured independently from a second duration of a second DMRS in the symbol (see Shin: Fig 6A “DMRS configuration”).

           For claim 12 Shin in view of Pawar further in view of Sun teaches the apparatus, wherein the first duration of the first DMRS and the second duration of the second DMRS are based on respective channel conditions for each corresponding antenna port (see Shin: paragraph 72 “DMRS configuration is associated with channel estimation”).

           For claim 13 Shin in view of Pawar further in view of Sun teaches a user equipment (UE) for wireless communication, comprising: 
	a memory (see Shin: Fig. 6A  “UE 140 has a memory and processor-well known in the art”); and
	a least one processor coupled to the memory, wherein the at least one processor (see Shin: Fig. 6A  “UE 140 has a memory and processor-well known in the art”) is configured to:
receive one or more demodulation reference signals (DMRSs) within a symbol and having an intra-symbol guard interval prior to each of the one or more DMRSs, the intra-symbol guard interval having a duration that is based on a duration of a cyclic prefix (CP) (as discussed in claim 1); and 
perform a channel estimation based on at least one of the one or more DMRSs (see Shin: Fig 6A “DMRS for channel estimation”).

           For claim 14 Shin in view of Pawar further in view of Sun teaches the UE, wherein the one or more DMRSs within DMRSs of different antenna ports are time division multiplexed (TDM) with the intra-symbol guard interval between the DMRSs of the different antenna ports (as discussed in claim 2).

           For claim 15 Shin in view of Pawar further in view of Sun teaches the UE, wherein the at least one processor is configured to demultiplex the one or more DMRSs from multiple DMRSs for at least one of the different antenna ports within the symbol, wherein the multiple DMRSs are code division multiplexed (CDM) (as discussed in claim 3).

           For claim 16 Shin in view of Pawar further in view of Sun teaches the UE, wherein the at least one processor is configured to receive the one or more DMRSs multiplexed with at least one physical downlink shared channel (PDSCH), wherein at least one of: 
the intra-symbol guard interval is positioned between the one or more DMRSs and a first PDSCH of the at least one PDSCH that is prior to the one or more DMRSs (as discussed in claim 4), or 


           For claim 17 Shin in view of Pawar further in view of Sun teaches the UE, the one or more DMRSs are time division multiplexed (TDM) with the second PDSCH and a third PDSCH of the at least one PDSCH, wherein the third PDSCH follows the second PDSCH, and wherein a third intra-symbol guard interval is positioned between the second PDSCH and the third PDSCH (as discussed in claim 5).

           For claim 18 Shin in view of Pawar further in view of Sun teaches the UE, wherein the duration of the intra-symbol guard interval for the symbol is equal to or greater than the duration of the CP for the symbol(as discussed in claim 6).

           For claim 19 Shin in view of Pawar further in view of Sun teaches the UE, wherein the duration of each of the one or more DMRSs is based on a corresponding channel condition associated with an antenna port (as discussed in claim 7).

           For claim 20 Shin in view of Pawar further in view of Sun teaches the UE, wherein the at least one processor is configured to: 
receive a channel state information-reference signal (CSI-RS) from a base station (as discussed in claim 8); and 
transmit channel estimation information to the base station, wherein the duration of at least one of the one or more DMRSs is based on the channel estimation information transmitted to the base station (as discussed in claim 8).

           For claim 21 Shin in view of Pawar further in view of Sun teaches the UE, wherein the at least one processor is configured to receive a configuration from a base station for at least one of a duration of the one or more DMRSs, a physical downlink shared channel (PDSCH) duration, a CP duration, or a number of antenna ports (as discussed in claim 9).

           For claim 22 Shin in view of Pawar further in view of Sun teaches the UE, wherein the at least one processor is configured to transmit a sounding reference signal (SRS) to the base station, and wherein the configuration received from the base station is based on the SRS (as discussed in claim 10).

           For claim 23 Shin in view of Pawar further in view of Sun teaches the UE, wherein a first duration of a first DMRS in the symbol is configured independently from a second duration of a second DMRS in the symbol (as discussed in claim 11).

           For claim 24 Shin in view of Pawar further in view of Sun teaches the UE, wherein the first duration of the first DMRS and the second duration of the second DMRS are based on respective channel conditions for each corresponding antenna port (as discussed in claim 12).

           For claim 25 Shin in view of Pawar further in view of Sun teaches a method for wireless communication performed by a base station, comprising: 
transmitting, within a symbol, one or more demodulation reference signals (DMRSs) (as discussed in claim 1); and 
providing an intra-symbol guard interval prior to each of the one or more DMRSs, the intra-symbol guard interval having a duration that is based on a duration of a cyclic prefix (CP) (as discussed in claim 1).

           For claim 26 Shin in view of Pawar further in view of Sun teaches the method, further comprising time division multiplexing (TDM) multiple DMRSs of different antenna ports with the intra- symbol guard interval between the multiple DMRSs (as discussed in claim 2).

           For claim 27 Shin in view of Pawar further in view of Sun teaches the method, further comprising time division multiplexing the one or more DMRSs with at least one physical downlink shared channel (PDSCH), wherein at least one of: 
the intra-symbol guard interval is positioned between the one or more DMRSs and a first PDSCH of the at least one PDSCH that is prior to the one or more DMRSs (as discussed in claim 4), or 


           For claim 28 Shin in view of Pawar further in view of Sun teaches a method for wireless communication performed by a user equipment (UE), comprising: 
a memory (see Shin: paragraph 19 and Fig. 6A “each of gNB and UE has a memory and processor-well known”); and 
at least one processor coupled to the memory (see Shin: paragraph 19 and Fig. 6A “each of gNB and UE has a memory and processor-well known”) and configured to: 
receiving one or more demodulation reference signals (DMRSs) within a symbol and having an intra-symbol guard interval prior to each of the one or more DMRSs, the intra-symbol guard interval having a duration that is based on a duration of a cyclic prefix (CP), wherein the intra-symbol guard interval is separate from the duration of the CP (as discussed in claim 1); and 
performing a channel estimation based on at least one of the one or more DMRSs (see Shin: Fig. 6A “channel estimation”).

           For claim 29 Shin in view of Pawar further in view of Sun teaches the method, further comprising receiving the one or more DMRSs within DMRSs of different antenna ports that are time division multiplexed (TDM) with the intra-symbol guard interval between the DMRSs of the different antenna ports (as discussed in claim 2).

           For claim 30 Shin in view of Pawar further in view of Sun teaches the method, further comprising receiving the one or more DMRSs multiplexed with at least one physical downlink shared channel (PDSCH), wherein at least one of: 
the intra-symbol guard interval is positioned between the one or more DMRSs and a first PDSCH of the at least one PDSCH that is prior to the one or more DMRSs (as discussed in claim 4), or 
.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Yoon et al. (US 2017/0086153 A1).

7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David M OVEISSI whose telephone number is (571)270-3127. The examiner can normally be reached Monday-Friday 8Am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffey Rutkowski can be reached on 01215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MANSOUR OVEISSI/           Primary Examiner, Art Unit 2415